Citation Nr: 0703810	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
calculated amount of $13,306.00. 

(The issue of entitlement to service connection for hepatitis 
C is the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in St. Paul, 
Minnesota.  

In connection with this appeal, the veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in March 2006; a transcript of the hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  Both the veteran and VA were at fault in the creation of 
the debt; however, the veteran bears the greater fault.

2.  Repayment of the veteran's debt does not result in undue 
financial hardship.

3.  The recovery of the debt would not defeat the purpose for 
which benefits were intended.

4.  If benefits were not recouped from the veteran, he would 
be unjustly enriched.

5.  The veteran did not change his position to his detriment 
nor did his reliance on his VA benefits result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.


CONCLUSION OF LAW

The recovery of the overpayment in the calculated amount of 
$13,306.00 is not waived.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.962, 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006), redefined VA's duties to notify and assist a claimant 
in the development of a claim.  However, the provisions of 
the VCAA are inapplicable in the instant case.  Specifically, 
in Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
53).  

The veteran contends that he received a letter from VA 
indicating that he was in receipt of service-connected 
compensation, as opposed to pension benefits.  As such, he 
believed that he did not need to report his Social Security 
Administration (SSA) benefits to VA.  Therefore, the veteran 
claims that he is entitled to a waiver of recovery of an 
overpayment in the calculated amount of $13,306.00. 

By way of background, the Board notes that the veteran filed 
a claim for pension benefits in March 2002.  A July 2002 
rating decision granted the veteran's claim of entitlement to 
nonservice-connected pension benefits, effective April 2002.  
He was informed of such decision in a July 2002 letter, which 
also notified him of his responsibility to inform VA right 
away if his income or the income of his dependents change, 
his net worth increases, his continuing medical expenses are 
reduced, he gains or loses a dependent, and his address of 
phone number changes.  

Another July 2002 letter indicated the amount and effective 
date of the veteran's award for disability pension.  Such 
letter specifically indicated that VA had a reported amount 
of $0 for SSA benefits.  The veteran was again informed that 
he must notify VA immediately if income is received from any 
source other than those shown and that he must immediately 
report any changes in the income shown.  The veteran was 
advised that failure to promptly inform VA about income 
changes may create an overpayment that would have to be 
repaid.  After the veteran submitted VA Form 21-686c 
(Declaration of Status of Dependents), on which he claimed 
his daughter as a dependent, he was sent another letter in 
July 2002.  Such letter reflected the addition of the 
veteran's daughter to his award and again notified him of his 
responsibility to immediately report any income changes to VA 
and the penalty for failing to do so.

A February 2003 letter from VA, written for tax purposes, is 
also of record.  The Board notes that such letter was not 
included in the veteran's claims file, rather it was found in 
a separate file.  The February 2003 letter incorrectly stated 
the veteran had a compensable service-connected disability of 
70 percent.

In July 2004, the veteran was advised by letter that VA 
proposed to reduce his monthly payments from $1043.00 to 
$500.00, effective October 1, 2002, because VA received 
evidence showing that his income or net worth had changed.  
Specifically, the veteran was informed that a data exchange 
with SSA revealed that he was entitled to SSA income in 
August 2002 in the amount of $543.00.  VA indicated that it 
was assumed that the veteran received his first SSA check in 
September 2002 and, therefore, VA must count such amount as 
income effective October 2002; $550.00 effective December 
2002; and $562.00 effective December 2003.  The veteran was 
advised that, if such information was incorrect, he should 
send VA a copy of his SSA award letters showing the correct 
rates.

In August 2004, the veteran submitted a statement informing 
VA that he was in receipt of SSA benefits in the amount of 
$543.00 monthly, effective August 2002.  He requested that VA 
adjust his pension accordingly and as soon as possible so as 
to reduce the potential for overpayment.  The veteran 
indicated that he first filed for SSA benefits at the same 
time he filed for VA pension.  He was initially denied SSA 
benefits and appealed.  Therefore, when he ultimately won his 
appeal, he was granted a retroactive payment.  Attached to 
the veteran's statement was an SSA letter, dated in May 2004, 
indicating that the veteran was currently receiving $562.00 
monthly.  The veteran did not submit his original SSA award 
letter.

In October 2004, VA informed the veteran that his disability 
pension payments had been reduced as a result of the receipt 
of his SSA income.  Such letter further advised him that VA's 
adjustment resulted in an overpayment of benefits paid to 
him.  Thereafter, also in October 2004, the veteran was 
notified that he had been overpaid by the calculated amount 
of $13,306.00 and recoupment by withholding would begin in 
January 2005.  

Thereafter, also in October 2004, the veteran requested a 
waiver of the overpayment as he was not able to repay the 
debt by withholding because such would cause a severe 
financial hardship.  However, he proposed to repay his VA 
debt at the rate of $50.00 monthly out of his VA pension 
check until the debt was repaid.  In connection with such 
statement, the veteran submitted VA Form 20-5655 (Financial 
Status Report) on which he indicated a monthly income of 
$1,043.00 with $1,516.79 in monthly expenses.  He further 
noted that he could pay $50.00 on a monthly basis toward his 
debt.  The Board observes that a second VA Form 20-5655 is 
also of record.  It was signed on the same date as the first 
VA Form 20-5655.  The information remains the same, with the 
exception of the veteran's monthly expenses, which totaled 
$1,868.95 on the second form.  It appears that the second 
form included a 'trunk note' of $352.16 in addition to the 
originally listed expenses.  Such second form also reflected 
that the veteran offered to pay $50.00 on a monthly basis 
toward his debt.

A November 2004 letter from VA advised the veteran as to the 
amendment of his disability pension award based on his 
additional income from SSA.  

Also in November 2004, the Committee denied the veteran's 
request for a waiver of recovery of his overpayment.  The 
Committee determined that, as neither fraud/misrepresentation 
nor bad faith were found, the standard of equity and good 
conscience must be considered.  However, fault on the part of 
the veteran was found as he failed to report that he began 
receiving SSA benefits effective October 2002, as required.  
As such, the Committee found that it was unjust enrichment 
for the veteran to receive full pension benefits while he had 
unreported SSA benefits.  The Committee acknowledged that 
hardship was shown as the veteran's income did not meet his 
expenses and his assets were minimal.  However, while 
hardship was shown, the Committee also noted that fault and 
unjust enrichment were also found.  The decision further 
noted that the veteran had offered to pay $50.00 a month 
towards his debt.  Therefore, waiver was denied.  The veteran 
subsequently appealed the denial.  A January 2005 letter from 
the Committee again notified the veteran that, as fault, 
unjust enrichment, and no hardship had been shown, his waiver 
request was denied.

A February 2005 Report of Contact reflects that the veteran 
indicated that he believed that the February 2003 letter 
meant that his benefits were service-connected and he did not 
have to report his SSA income.  Also in such conversation, 
the veteran indicated that he made up the difference between 
his monthly income and monthly expenses by receiving money 
from other people.  He was advised that such constituted 
income and should have been reported on his VA Form 20-5655.  
No additional information from the veteran was obtained.

The Board notes that the veteran has not challenged the 
validity of the indebtedness; nor does there appear to be any 
further reason to believe that the debt was improperly 
created.  As such, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).

VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 
1.965.  In the instant case, the Committee determined that 
there was no fraud, misrepresentation, or bad faith on the 
part of the veteran.  The Board agrees and, therefore, the 
remaining inquiry is whether recovery of the debt from the 
veteran would be against equity and good conscience.

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

With regard to the first element, fault of the debtor, the 
Board finds that the veteran is partly at fault in creating 
his debt.  A VA pension recipient must notify VA of all 
circumstances which will affect his entitlement to receive, 
or the rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that his or 
her income has changed.  38 C.F.R. § 3.660(a)(1).  In this 
case, the evidence demonstrates that the veteran had ample 
notice and subsequent reminders of his obligation to 
accurately report to VA his net worth as well as income from 
all sources, but failed to do so.  Specifically, as 
demonstrated by the numerous letters sent to the veteran in 
July 2002, he was fully informed that he must notify VA 
immediately if income is received from any additional source 
and he must immediately report any changes in his income.  
The veteran made no attempt to inform VA of his award of SSA 
benefits; rather, in July 2004, VA advised the veteran that, 
based on a data exchange with SSA, it was found that he was 
receiving both VA pension and SSA benefits.  Therefore, there 
is fault on the part of the veteran in failing to report his 
SSA income.  

However, there is also fault on the part of VA.  In this 
regard, the Board notes that a February 2003 letter 
inaccurately stated that the veteran had a compensable 
service-connected disability of 70 percent.  However, such 
letter was not sent until February 2003, after the veteran 
had been advised numerous times in July 2002 to immediately 
inform VA of any changes to his income.  Therefore, while 
such letter was inaccurate, it does not negate the fact that 
the veteran had been previously advised about his income 
reporting responsibilities.  Moreover, such February 2003 
letter was specifically written for tax purposes and did not 
address the veteran's pension award.  As such, the Board 
finds fault on both the part of the veteran and VA; however, 
when such faults are balanced, the Board determines that the 
veteran is at greater fault than VA.  Specifically, he had 
previously been advised of his responsibility to report any 
income changes and, while the February 2003 letter is 
inaccurate, it does not address the veteran's income 
reporting duties.  Therefore, while the veteran may have been 
confused about the status of his VA award, whether it was 
compensation for service-connected disabilities or pension, 
the February 2003 letter did not provide conflicting 
information with regard to his duty to report any income 
change.

Regarding financial hardship, the Board notes that the 
veteran reported differing monthly expenses on his October 
2004 VA Forms 20-5655; however, on both forms, his reported 
monthly expenses exceed his monthly income.  Even so, in 
February 2005, the veteran indicated that he also received 
money from other people.  The amount of which is unknown 
though.  Regardless, the veteran reported that he could pay 
$50.00 a month towards his VA debt.  Therefore, the Board 
finds that repayment of the veteran's overpayment does not 
result in undue financial hardship.  

Moreover, there is no indication that recovery of the 
veteran's debt would defeat the purpose for which the 
benefits were intended.  Additionally, if such debt were not 
recouped from the veteran, it would result in an unfair gain 
to him.  In this regard, the Board notes that the veteran 
would be unjustly enriched as he would have received more 
money than which he was entitled.  Finally, there is no 
evidence that the veteran changed his position to his 
detriment nor did his reliance on his VA benefits result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

Based on the foregoing, the Board concludes that the facts in 
this case do not demonstrate that the recovery of the 
veteran's overpayment is against equity and good conscience.  
Therefore, waiver of recovery of an overpayment in the 
calculated amount of $13,306.00 must be denied.


ORDER

Waiver of recovery of an overpayment in the calculated amount 
of $13,306.00 is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


